SCHALL, Circuit Judge.

ORDER

The appellees move to lift the stays in 04-7003 and 04-7005 and to dismiss the Secretary of Veterans Affairs’ appeals in the above captioned cases. The Secretary opposes and moves to stay proceedings in these cases pending this court’s resolution of Yodice v. Principi, 04-7041, -7047.* The appellees reply and oppose. The Secretary replies. The court considers whether the Court of Appeals for Veterans Claims’ decisions in Jellison v. Principi, 01-666 (July 8, 2003), Mangum v. Principi, 01-1347 (July 10, 2003), Banks v. Principi, 01-1985 (September 10, 2003) should be vacated and the cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).
We note that on April 23, 2004, the court vacated the Court of Appeals for Veterans Claims’ decision in Yodice and remanded the case for further proceedings consistent with this court’s decision in Conway.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The appellees’ motions to lift the stay are granted.
(2) The appellees’ motions to dismiss are denied.
(3) The Secretary’s motions to stay pending resolution of Yodice are moot.
(4) The Court of Appeals for Veterans Claims’ decisions are vacated and the cases are remanded.

 Before filing the motions to stay pending Yodice, the Secretary sought several continuances of the stays in 04-7003 and 04-7005, some of which the appellees opposed. The motions to continue the stay are granted.